Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered May 31, 1984, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction arose out of an armed robbery *727which occurred on January 8, 1983, at about 3:00 p.m., in a two-family house in Brooklyn. The victim, a tenant in one of the apartments therein, made a positive identification of the defendant as the armed robber, after the latter was apprehended in the basement of the house 20 minutes after the commission of the crime. Under these circumstances, the evidence of guilt was clearly overwhelming, and the errors alleged by the defendant must be considered harmless (see, People v Crimmins, 36 NY2d 230). Lazer, J. P., Mangano, Lawrence and Kooper, JJ., concur.